Citation Nr: 0618445	
Decision Date: 06/23/06    Archive Date: 06/30/06	

DOCKET NO.  04-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from January 1965 to March 
1969.  He had 13 months of foreign and/or sea service.  This 
included time in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the VARO 
in New York, New York, that denied service connection for 
PTSD.  

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

In order to grant service connection for PTSD, there must be 
credible evidence to support the veteran's assertion that a 
stressful event or events occurred in service.  A medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of a claimed in-service stressor or stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  

In this case, the evidence the veteran has provided thus far 
has been insufficient to verify a stressor or stressors.

When he submitted his initial claim for disability benefits 
in August 2001, he stated that he was in Vietnam from about 
November 1965 to November 1966 with the 3rd Battalion of the 
3rd Marines.  He indicated that for about one month in 1965, 
he was at Chu Lai "in a compound near Da Nang that got hit 
almost every night."  He stated the unit was the 4th 
Logistics Support Group that was stationed about 11 miles 
away from Da Nang.  He claimed he was on perimeter patrol a 
lot and was involved in fire fights "at least 20 times."  He 
added that he saw other Marines get killed and saw Vietnamese 
killed as well.  No attempt has been made to verify any of 
this.

In his substantive appeal dated in April 2004, the veteran 
referred to recollections of an incident that he believes 
took place on or about October 9, 1966.  At that time, he 
stated that a GI stumbled into the road and was "mangled" 
when hit by two vehicles.  The veteran claimed that he had 
had unwanted intrusive recollections of that incident ever 
since.  A review of the record reveals that the command 
chronology report of the 4th Logistics Support Group Alpha 
for the month of October 1966 was obtained and associated 
with the claims folder.  That report does not refer to any 
incident regarding a soldier being run over by vehicles.  
However, the veteran's substantive appeal indicates there is 
a possibility the individual was not assigned to his unit 
since it took place in a "staging area" at Da Nang Air Base 
when the veteran and others were apparently awaiting a plane 
to take them back to the United States.  

In view of the foregoing, the Board believes that further 
development would be helpful and the case is REMANDED for the 
following actions:

1.  The veteran must be asked to provide 
more specific information regarding any 
stressful incident or incidents he 
experienced while serving in Vietnam.  He 
is to be informed that this information 
is important to obtain supportive 
evidence of any stressful event or 
events, and his failure to provide a 
complete response as possible may result 
in the denial of his claim for service 
connection for PTSD.  In particular, he 
should be asked to provide as specific a 
time frame as possible with regard to the 
more than the 20 fire fights he claimed 
he was exposed to while with the 3rd 
Battalion of the 3rd Marines in the Da 
Nang area.

2.  Based on the information obtained, 
the RO should prepare a summary of the 
claimed stressor or stressors.  If 
sufficiently detailed, the statement 
summarizing the veteran's allegations 
should be forwarded to the Commandant of 
the Marine Corps, Headquarters, Personnel 
Management Support Branch (Code MSB-10), 
Quantico, Virginia  22134, or, if 
indicated, the Marine Corps Historical 
Center, Archives Section, Unit Diaries, 
Washington Navy Yard, 1254 Charles Morris 
Street, S.E., Washington, D.C., 20734, 
for verification of the alleged stressful 
event or events.  Those individuals 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressor(s), to include 
any diaries, command chronologies, or any 
other information pertaining to the 
activities of the Headquarters and 
Services Company, 3rd Service Battalion, 
3rd Marine Division (Reinforcement), 
Fleet Marine Force in March and April 
1966.  They are asked to especially 
obtain the records of the unit for 
November and December 1965.  Any 
information obtained should be associated 
with the claims folder.  If the search 
evidence results in negative results, 
documentation to that effect should be 
placed in the claims file.

3.  Thereafter, if warranted by the 
evidence obtained, the veteran should be 
provided with a psychiatric examination 
for the purpose of determining the nature 
and etiology of any psychiatric disorder 
present, including PTSD.  The examiner 
should specifically note that he or she 
has reviewed the entire claims folder, to 
include any information obtained from the 
United States Marine Corps sources.  All 
appropriate studies and tests, to include 
psychological testing, should be 
conducted.  Any opinion expressed should 
be based on a review of the entire claims 
folder.  

4.  Then, VA should review and 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, VA should 
provide the veteran and his 
representative with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for a 
response.  Then, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



